DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are still pending in this Application. 
Response to Amendments/remarks
The drawings were received on 01/04/2022.  These drawings are accepted. No new matter has been introduced.
The amendments to the specification are entered. No new matter has been introduced.
The amendments overcome the objections. The Examiner found some minor grammatical errors that have been corrected via the Examiner’s amendment below.
Applicant’s argument/remarks, on page 17, with respect to rejections to the claims 1-20 under 35 USC § 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn. The amendments overcome the rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record, Aiqing Wang Reg. no 80,038 on 1/19/2022.
	The Application has been amended as follows:

	Lines 2-3 in Claim 1 (amended) “milliseconds after power grid failure, comprising the following characteristic steps:”
	Line 13 in Claim 2 (amended) “S2-5) setting [[ an information transmission period and instruction scanning period”
	Line 4 in Claim 4 (amended) “buses of the monitored power grid in real time, based on determining that a lowest bus voltage”
	Lines 2-3 in Claim 6 (amended) “an external grid has been isolated and has been collapsing based on determining that all of the following criteria are met simultaneously”
 	Line 11 in Claim 12 (amended) “master station of fast reconfiguration is located, through hardwiring , the”
 	Line 4 in Claim 15 (amended) “an angle difference between two voltage phasors at the two sides of the”

Allowable Subject Matter/Reasons of Allowance
Claims 1-20 are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a method comprising:   

	Step 4: the client stations of fast reconfiguration receiving the pre-start switch-on instructions identify a fault clearing time in real time according to local measurement information, and based on determining that the fault is cleared or is being cleared, immediately or after delaying a designated time, sending the instructions of synchronous switch-on to the networking recovery breakers corresponding to the class I breaker;
	Page 4 of 17 4815-0485-2735.1DOCKET NO.: 117681.020001PATENT Application No.: 16/945,611 Office Action Dated: October 5, 2021 Step 5: the master station of fast reconfiguration monitors an opening signal of the class I breaker in the monitored power grid, and based on determining that one of the class I breakers has been switched off or being switched off, the master station immediately or after delaying a designated time sends the instructions of synchronous switch-on to the networking recovery breakers corresponding to the class I breaker;
	Step 6: wherein execution of the instructions of synchronous switch-on comprises: determining that two sides of a networking recovery breaker to be switched on meet a synchronous switch-on condition, determining that there is no fault blocking in a power outage area, determining there is no fault blocking in an area of standby 
	Step 7:  after an interconnection of the power grid is restored, disconnecting an over-current networking recovery breaker or decreasing a current [[with]] by using a current limiting reactor;
	Step 8:  uncoupling existing high and low voltage electromagnetic ring network;
	and Step 9:  resetting a fast reconfiguration system of power supply network comprising: after finishing step 8 for 200ms, resetting all devices of the fast reconfiguration system of power supply network, and returning to step 1 to monitor a next power grid disconnection event”. 
 	As dependent claims 2-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.
	The claimed subject matter in the method above describes a method including a preemptive restoration of power (restoration signals are sent to slave station devices before a fault occurs and before the breaker is switched off (opened) or after is being closed). 
 	The master control sends two type of instructions pre-start switch on instructions (step 2) and synchronous switch on instructions to isolate the faults and then for restoration of the power in a fast and predefined time period (every 200ms step 9), when conditions are satisfied for the synchronous switch condition (step 6).
	The prior art of record not relied upon as clearly pointed out in the previous office action neither anticipates nor renders obvious the above-recited combination of limitations.  

	 
Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.05(c).
The NPL reference Friend et al (Effect of Distribution Automation on Protective Relaying) teaches a system and method for a fast reconfiguration of circuits in a grid, when carrying the restoration or reconfiguration of the grid, the method steps executed would guarantee that the system satisfies a plurality of conditions. However, Friend does not explicitly teach at least the combination of steps 3-6 and 9 of the recited claim 1 above.	
The NPL reference Dantas et al “Progressive Fault Isolation and Grid Restoration
Strategy for MTDC Networks” teaches a method and system comprising an algorithm for detecting potential faults and non-potential faults, determining if the fault is external with respect to dc breaker, and reconfiguring a power distribution system when a fault is detected, reclosing breakers and opening breaker for isolating a fault and restoring power to the grid.  However, Dantas does not explicitly teach at least the combination of steps 3-6 and 9 of the recited claim 1 above.	     	
Conclusion
		Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117